Citation Nr: 0018683	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-03 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Entitlement to an increased rating for the service-connected 
duodenal ulcer (previously called a peptic ulcer), currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from February 1957 to August 
1961.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision by the RO which 
denied an increased rating for duodenal ulcer, previously 
called a peptic ulcer. 



FINDINGS OF FACT

The veteran's duodenal/peptic ulcer disease is no more than 
mild, with recurring symptoms once or twice yearly.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected duodenal/peptic ulcer 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 4.114 including 
Diagnostic Code 7305 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In this case, the veteran contends that his service-connected 
disability is severe enough to warrant a rating in excess of 
10 percent.  The veteran was originally granted service 
connection for a peptic ulcer in July 1962.  At that time, a 
GI series revealed a pyloric ulcer.  Diagnosis was that of 
peptic ulcer with bleeding under control.  As such, a 10 
percent rating was assigned to that disability.  The 10 
percent rating for the service-connected ulcer has remained 
in effect despite the veteran's numerous claims for an 
increased rating over the years.

The veteran was afforded a VA examination in January 1995.  
At that time, the veteran's abdomen was moderately obese, but 
otherwise soft and nontender with normal bowel sounds.  There 
were no masses or organomegaly.  Hemoglobin and hematocrit 
was 14.8/43.1.  The examiner concluded that the veteran had a 
remote history of peptic ulcer disease which had been in 
remission probably for many years.  The veteran took Carafate 
on a p.r.n. basis.  Otherwise, the veteran appeared to be 
very healthy, well nourished, and without any evidence of 
signs or symptoms of active G. I. abnormality.

In support of his most recent claim for an increased rating 
for the service-connected ulcer, the veteran submitted 
outpatient treatment reports from the Providence VA Medical 
Center from January 1996 through December 1997.  These 
records show that the veteran was treated for epigastric 
distress and reflux, dysphagia, recurrent heartburn.  The 
veteran underwent an esophagogastroduodenoscopy with biopsy 
in March 1997.  The preoperative diagnosis was dysphagia and 
recurrent heartburn.  The procedure indicated that the post 
bulbar duodenum was normal.  The duodenal bulb demonstrated 
some petechial submucosal hemorrhage and two superficial 
punctate ulcerations consistent with a peptic ulcer.  There 
was acute and chronic inflammation in the stomach with 
several areas of atrophy and some submucosal petechial 
hemorrhage and erythema consistent with chronic appearing 
gastritis.  No gastric ulcer or any gastric mass could be 
seen.  Retroflex view of the cardia was unremarkable.  The 
distal esophagus demonstrated a linear erosion extending 3 to 
4 cm. Above the cardioesophageal junction.  There was no 
peptic ulcer in the esophagus and no stricture ring or web 
could be identified to explain his dysphagia.  There was no 
esophageal mass.  The post-operative diagnosis was peptic 
ulcer disease and gastroesophageal reflux disease (GERD).

A biopsy of the esophagus was also performed and one fragment 
showed transition from squamous epithelium with acute 
inflammation into gastric type epithelium that was non 
specialized and had mild acute and chronic inflammation 
consistent with an acute esophagitis and mild acute and 
chronic gastritis.  Two additional fragments showed squamous 
epithelium one of which had acute inflammation consistent 
with acute esophagitis.  Two additional fragments showed 
gastric epithelium with mild acute and chronic inflammation.  
Barrette's esophagus was not identified.

In June 1997, the veteran was admitted to a private hospital 
with complaints of acute abdominal pain.  Evaluation in the 
Emergency Room revealed a diagnosis of cholecystitis, 
cholelithiasis.  An ultrasound study revealed a gallbladder 
with multiple stones.  In addition, the veteran was noted to 
have an elevated total bilirubin that during he period of 
observation increased from 2.4 to 6.  The veteran underwent 
an aborted laparoscopic cholecystectomy and open 
cholecystectomy with intraoperative cholangiogram which 
revealed findings of significant gallbladder inflammation 
with significant adhesions.  The discharge diagnosis was 
acute cholecystitis, cholelithias, status post 
cholecystectomy in June 1997.

In response to the most recent claim for an increased rating, 
the veteran was afforded a VA examination in April 1998.  The 
veteran reported he had intermittent symptoms since he was 
first diagnosed with a duodenal ulcer in 1962.  The veteran 
reported his symptoms as follows:  a gassy feeling in the 
right epigastric region and a burning sensation that occurs 
after meals with occasional radiation the back.  He related 
he used 30 ounces of Maalox per month for symptoms.  He 
stated he had pain daily which he said usually responds to 
Maalox.

The examiner indicated the veteran needed to avoid pizza, 
spices, onions, mints, which all flare-up the gnawing or 
burning discomfort in the epigastric region.  Additionally, 
the veteran reported heartburn symptoms which were 
exacerbated by things like caffeine and chocolate.  The 
veteran reported he avoided fats and grease and noted that if 
he ate after 7:00 p.m., he would have reflux symptoms.  The 
veteran also described a pressure-like burning sensation 
which usually responded to Maalox.  The veteran stated that 
if he avoided certain foods and avoided eating too late in 
the evening he was able to minimize his symptoms.  The 
examiner noted that an upper gastrointestinal series 
performed in March 1996 showed a small hiatal hernia with 
mild gastroesophageal reflux, and no ulcer was seen at that 
time.  The veteran denied vomiting, but stated he had rare 
episodes of nausea.  The veteran had not had any hematemesis.  
There was no circulatory disturbance after meals and no 
hypoglycemic reaction.  The veteran denied constipation, 
watery diarrhea, but noted his stools were occasionally loose 
in consistency.  There were no discrete episodes of colic or 
distention noted.  He took Prevacid and Maalox.

The veteran's abdominal examination was soft, nondistended 
and nontender.  His abdomen had normal bowel sounds.  There 
was no hepatosplenomegaly, mass, rebound or guarding.  There 
was no evidence of tenderness on the examination.  The 
veteran indicated he was slightly overweight at 180 lbs.  
There was no weight loss and no clinical signs of anemia.  
The veteran's Hemoglobin was 15.7 in January 1998.  In terms 
of pain or tenderness, the veteran had epigastric and slight 
right upper quadrant discomfort which was not evident on mild 
palpation, but with deeper palpation, the veteran had 
occasional discomfort in those regions.

Diagnosis was that of history of duodenal ulcer; persistent 
dyspepsia; gastroesophageal reflux; and hiatal hernia.


II.  Legal Analysis

At the outset, the Board notes that the veteran's claim as to 
the issue of an increased rating for the service-connected 
duodenal ulcer is well grounded within the meaning of 38 
U.S.C.A. § 5107 (West 1991).  That is, the Board finds that 
the veteran has presented a plausible claim.  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107 (West 1991).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

The service-connected peptic ulcer is rated under Diagnostic 
Code 7305 for duodenal ulcer.  Under Diagnostic Code 7305, a 
compensable evaluation of 10 percent contemplates mild 
symptoms with recurrence once or twice yearly.  The next 
evaluation of 20 percent contemplates moderate recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration, or with continuous moderate 
manifestations.  A 40 percent evaluation requires moderately 
severe symptoms, less than severe but with impairment of 
health manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  To warrant a 60 percent 
evaluation, symptoms must be severe, with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7305 (1999).

A review of the medical evidence between 1996 and 1998 shows 
the veteran has been treated and hospitalized due to 
complaints of abdominal pain, heartburn, dysphagia, gassy 
feeling in the right epigastric region, and burning 
sensations that occur after meals with occasional radiation 
into the back.  The evidence raises some question as to 
whether all of these complaints are related to his service-
connected duodenal/peptic ulcer disease.  In relation to some 
of his complaints, he has been diagnosed as having GERD, 
cholecystitis, cholelithias, and a hiatal hernia.  The record 
demonstrates that a peptic/duodenal ulcer disease has 
primarily been diagnosed by history.  The Board notes that a 
1997 esophagogastroduodenoscopy with biopsy report reveals a 
diagnosis of peptic ulcer disease.  However, subsequent 
medical reports do not demonstrate a diagnosis of an ulcer 
disease (See the April 1998 VA examination).

On most recent VA examination, in April 1998, the veteran 
stated his symptoms were relieved with medication and by 
avoiding eating certain foods.  He denied any vomiting, 
hematemesis, circulatory disturbance after meals, 
hypoglycemic reaction, constipation or watery diarrhea.  He 
had no clinical signs of anemia and he had no weight loss.  
Mild palpation of the epigastric and right upper quadrant did 
not elicit any discomfort.  Discomfort was only elicited on 
deeper palpation.

Irrespective of whether the veteran's current complaints are 
all due to active duodenal/peptic ulcer disease, the evidence 
does not show that his symptoms are moderate, with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration, or that he has continuous 
moderate manifestations.  Rather, the evidence shows the 
condition is no more than mild, with recurring symptoms once 
or twice a year; such is properly rated 10 percent under Code 
7305.  

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected duodenal/peptic 
ulcer.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased rating for the service-connected duodenal/peptic 
ulcer disease is denied.  



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals



 

